IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION ONE

STATE OF WASHINGTON,                       )
                                           )         No. 78268-1-1
                    Respondent,            )
                                           )         UNPUBLISHED OPINION°
             V.                            )
                                           )
WILLIAM CHARLES REUTZELL, III,             )
                                           )                   DEC 2 4 2018
                    Appellant.             )         FILED.                       cr,
                                           )

      PER CURIAM — William Reutzell, Ill, appeals the DNA collection fee

imposed as part of his sentence for second degree assault with a deadly

weapon. He contends, and the State concedes, that an amendment to RCW

43.43.7541 applies to this appeal and requires that his DNA fee be stricken due

to his prior provision of a DNA sample. See State v Ramirez, 191 Wn.2d 732,

426 P.3d 714 (2018). We accept the concession of error and remand with

directions to strike the DNA fee from the judgment and sentence.

       Remanded.

                    FOR THE COURT: